DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 3/8/21, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, that “Ikeada does not relate to materials having a plurality of bilayers, nor are the supporting layers 3 of Ikeda et al. in any meaningful way analogous to the plurality of bilayers of Boman et al.”
The Examiner respectfully disagrees and notes that the claims were rejected under 35 U.S.C. 103 and not 35 U.S.C. 102 and that it is the combination of references that teach the limitations as currently claimed.  Boman et al. disclose (e.g. figures 1-2) an optical product (10, optical product) comprising: a)    a polymer substrate (15, polymeric substrate); b)    a plurality of bilayers (20, first composite coating, 20’, second composite coating), deposited on the polymer substrate, each bilayer comprising a first layer (25/25’, first layer) and a second layer (30/30’, second layer), each of the first and second layers comprising a binding group component which together form a complementary binding group pair (the bonding group component of the first layer(s) 
Boman et al. further disclose adhesive layers that can be included in the films and a PCV layer that can encapsulate the polymeric substrate [0036-0037], but does not explicitly disclose a permeating adhesive, which permeates the composite coating and is in contact with the polymer substrate or a protective layer, secured to the composite coating by the permeating adhesive.  
Boman et al. and Ikeda et al. are related as multilayer products with adhesives.  
The Examiner respectfully notes that Ikeda was not relied upon to teach a plurality of bi-layers.  Ikeda et al. was relied upon to disclose (e.g. figure 1) a permeating adhesive (2, adhesive polymer layers), which permeates the layer (3, supporting layer can be a resin film) and is in contact with the substrate (1, base) and a protective layer (second layer of adhesive polymer), secured to the layer by the permeating adhesive (the adhesive forms a continuous connection) [0026-0034].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Boman et al., as taught by Ikeda et al., in order to utilize a structural adhesive that reinforces the layers to promote durability of the optical product.  
As such, it is the combination of references that are relied upon to teach the instant invention as currently claimed.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicants additionally argue that “the problem solved by the invention was unknown and is different from that present in Ikeda et al.” The Examiner respectfully disagrees. The Examiner respectfully notes that using a permeating adhesive to fixedly secure two layers was known in the art prior to the effective filing date of the instant invention.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).    As shown by Ikeda below, Ikeda et al. discloses (e.g. figure 1) disclose a permeating adhesive (2, adhesive polymer layers), which permeates the composite coating (3, supporting layer can be a resin film) and is in contact with the substrate (1, base) and a protective layer (second layer of adhesive polymer), secured to the composite coating by the permeating adhesive (the adhesive forms a continuous connection) [0026-0034].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Boman et al., as taught by Ikeda et al., in order to utilize a structural adhesive that reinforces the layers to promote durability of the optical product.

In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Boman et al., as taught by Ikeda et al., in order to utilize a structural adhesive that reinforces the layers to promote durability of the optical product.
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boman et al. (US 2016/0231480) in view of Ikeda et al. (US 2002/0174946).
Consider claim 1, Boman et al. disclose (e.g. figures 1-2) an optical product (10, optical product) comprising:
a)    a polymer substrate (15, polymeric substrate);
b)    a plurality of bilayers (20, first composite coating, 20’, second composite coating), deposited on the polymer substrate, each bilayer comprising a first layer (25/25’, first layer) and a second layer (30/30’, second layer), each of the first and second layers comprising a binding group component which together form a complementary binding group pair (the bonding group component of the first layer(s) and the binding group component of the second layer(s) constitute a binding group pair) [0017-0022, 32-33].  Boman et al. further disclose adhesive layers that can be included in the films and a PCV layer that can encapsulate the polymeric substrate [0036-0037], but does not explicitly disclose a permeating adhesive, which permeates the coating and is in contact with the polymer substrate or a protective layer, secured to the coating by the permeating adhesive.  
Boman et al. and Ikeda et al. are related as multilayer products with adhesives.  Ikeda et al. discloses (e.g. figure 1) disclose a permeating adhesive (2, adhesive polymer layers), which permeates the layer (3, supporting layer can be a resin film) and is in contact with the substrate (1, base) and a protective layer (second layer of adhesive polymer), secured to the layer by the permeating adhesive (the adhesive forms a continuous connection) [0026-0034].  It would have been obvious to a person of 
Consider claim 2, the modified Boman et al. reference discloses an optical product, wherein the permeating adhesive comprises at least one of a pressure sensitive adhesive, a wet-bond laminating adhesive, and a structural adhesive (the adhesive is structural in that it reinforces the layers) [0026-0034 of Ikeda et al.].
Consider claim 3, the modified Boman et al. reference does not explicitly disclose that the viscosity of the permeating adhesive prior to the permeating adhesive permeating the plurality of bilayers is from 20 to 500 cps.  Although the modified Boman et al. reference does not explicitly disclose the viscosity of the adhesive, it is a known property of adhesives.  Modifying the viscosity of an adhesive to have a desired spread rate is considered to be within ordinary skill in the art.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the adhesive to have a viscosity from 20 to 500 cps in order to modify the spread rate of the adhesive for variability in manufacturing and design.
Consider claim 4, the modified Boman et al. reference discloses an optical product, wherein the polymer substrate is selected from the group consisting of a polyvinyl butyral film, a flexible polyurethane film, a flexible polyethylene terephthalate 
Consider claim 5, the modified Boman et al. reference discloses an optical product, wherein the protective layer is selected from the group consisting of a polyvinyl butyral film, a flexible polyurethane film, a flexible polyethylene terephthalate film, a flexible poly(vinyl chloride) film, and a flexible multilayer polymer composite film (the protective layer can be a PVB that encapsulates the polymeric substrate) [0037 of Boman et al.].
Consider claim 6, the modified Boman et al. reference does not explicitly disclose that the plurality of bilayers has a total thickness of 5 nm to 300 nm.  Although the modified Boman reference discloses the plurality of bilayers has a thickness, the specific thickness is not disclosed.  Modifying the thickness of the coating is considered to be within ordinary skill in the art.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the thickness to be 5 nm to 300 nm in order to have a range of acceptable thicknesses for manufacturing tolerances.
Consider claim 7, the modified Boman et al. reference discloses an optical product, wherein the first layer of the a first bilayer is immediately adjacent to the polymer substrate at its first face and the second layer of the first bilayer  is immediately adjacent to the first layer at its opposite face (see figures 1-2, the first layer 25 of the 
Consider claim 8, the modified Boman et al. reference discloses an optical product, wherein at least one of the first and second layers of each of the plurality of bilayers comprises a polyionic binder (layer 25 includes a polyionic binder) [0017 of Boman et al.].
Consider claim 9, the modified Boman et al. reference discloses an optical product, where at least one of the first and second layers of each of the plurality of bilayers comprises an electromagnetic energy-absorbing particle that is a particulate pigment (layers 30/30’ includes an electromagnetic energy-absorbing insoluble particle) [0017 of Boman et al.].
Consider claim 10, the modified Boman et al. reference discloses an optical product wherein at least one of said first layer and said second layer of each of the plurality of bilayers is formed from an aqueous solution (the first layer is formed from an aqueous solution) [0020 and claim 15 of Boman et al.].
Consider claim 11, the modified Boman et al. reference discloses an optical product wherein the optical product has a Tvis of no more than 50% (see figure 3 of Boman) [claim 11 of Boman et al.].
Consider claim 12, the modified Boman et al. reference discloses an optical product, wherein the optical product has a Tvis of no less than 80% (see figure 3 of Boman) [claim 12 of Boman et al.].

Consider claim 14, the modified Boman et al. reference discloses an optical product, wherein the optical product is a composite for coloring an opaque article by application thereto [abstract of Boman et al.].
Consider claim 15, Boman et al. disclose a method of forming an optical product, comprising:
depositing on a polymer substrate (15, polymeric substrate) a plurality of bilayers, each bilayer (20/20’, composite coating) comprising at least a first layer (25/25’, first layer) and a second layer (30/30’, second layer), each of the first and second layers comprising a binding group component which together form a complementary binding group pair (the bonding group component of the first layer and the binding group component of the second layer constitute a binding group pair) [0017-0022, 0032-0033].
Boman et al. further disclose adhesive layers that can be included in the films and a PCV layer that can encapsulate the polymeric substrate 0036-0037], but does not explicitly disclose a permeating adhesive, which permeates the layer  and is in contact with the polymer substrate or a protective layer, secured to the layer  by the permeating adhesive.  
Boman et al. and Ikeda et al. are related as multilayer products with adhesives.  Ikeda et al. discloses (e.g. figure 2) disclose applying a permeating adhesive (2, adhesive polymer layers) to the layer, which permeates the layer (3, supporting layer can be a resin film) and is in contact with the substrate (1, base) and securing a 
Consider claim 16, the modified Boman et al. reference does not explicitly disclose a method, wherein the viscosity of the permeating adhesive prior to the permeating adhesive being applied to the plurality of bilayers is from 20 to 500 cps.  Although the modified Boman et al. reference does not explicitly disclose the viscosity of the adhesive, it is a known property of adhesives.  Modifying the viscosity of an adhesive to have a desired spread rate is considered to be within ordinary skill in the art.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the adhesive to have a viscosity from 20 to 500 cps in order to modify the spread rate of the adhesive for variability in manufacturing and design.
Consider claim 17, the modified Boman et al. reference does not explicitly disclose a method, wherein the plurality of bilayers has a total thickness of 5 nm to 300 nm.  Although the modified Boman reference discloses the plurality of bilayers has a thickness, the specific thickness is not disclosed.  Modifying the thickness of the coating In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the thickness to be 5 nm to 300 nm in order to have a range of acceptable thicknesses for manufacturing tolerances.
Consider claim 18, the modified Boman et al. reference disclose a method, wherein the first layer of a first bilayer is immediately adjacent to the polymer substrate at its first face and the second layer of the first bilayer is immediately adjacent to the first layer at its opposite face (see figures 1-2, the first layer 25 of the coating is immediately adjacent the substrate 15 and the second layer 20 of the coating is immediately adjacent layer 25 at its opposite face) [0017 of Boman et al.].
Consider claim 19, the modified Boman et al. reference disclose a method, wherein at least one of the first and second layers of each of the plurality of bilayers comprises a polyionic binder (layer 25 includes a polyionic binder) [0017 of Boman et al.].
Consider claim 20, the modified Boman et al. reference disclose a method, where at least one of the first and second layers of each of the plurality of bilayers comprises an electromagnetic energy-absorbing particle that is a particulate pigment (layer 30 includes an electromagnetic energy-absorbing insoluble particle) [0017 of Boman et al.].

Consider claim 22, the modified Boman et al. reference discloses an optical product where the particulate pigment has an average particle diameter between 10 and 50 nanometers (the particulate pigments have an average particle diameter between 5 and 300 nanometers which includes the range of 10 and 50 nanometers) [0021-0022 of Boman et al.].
Consider claims 23-26, the modified Boman et al. reference discloses an optical product and method wherein the plurality of bilayers comprises a plurality of plurality of bilayers [0032 of Boman et al.].  However, the modified Boman et al. reference does not explicitly disclose that the number of bilayers is at least three or five.  Note that the Court has held that mere duplication of parts has not patentable significance unless a new and unexpected result is produced; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to provide additional plurality of bilayers so that the overall number is three or five in order to enhance and control the electromagnetic energy-absorbing character of the product by utilizing routine experimentation to modify the number of composite layers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872